Citation Nr: 1138368	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for post-operative right wrist ganglion cyst excision with residual strain and synovitis.  

2.  Entitlement to a compensable rating for residuals of right foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted a 10 percent rating for post-operative excision of ganglion cyst of the right wrist with residual strain and synovitis, effective January 23, 2007, and denied entitlement to a compensable rating for right foot fracture.

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript is of record.  

In July 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The issue of entitlement to service connection for flat feet or pes planus, to include as due to service-connected right foot fracture, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the July 2011 Board hearing, the Veteran reported that he experienced numbness and tingling in his right wrist several days per week.  He did not report such symptoms during the last VA examination in June 2010.  The Veteran is competent to report such symptoms, which may signify neurologic impairment and a worsening of symptomatology.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to assess the current severity of the service-connected right wrist disability.  

In addition, during the Board hearing, the Veteran stated that he received an MRI of his right foot at the VA Outpatient Clinic in March 2011.  The most recent VA treatment documented in the record is dated in February 2011. 

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all records of treatment from VA, including treatment from February 2011 to the present, in accordance with 38 C.F.R. § 3.159.

2.  Once all relevant records have been obtained and associated with the claims file, afford the Veteran a new VA examination to assess the current severity of his service-connected right wrist disability.  The claims folder must be made available and must be reviewed by the examiner in conjunction with the examination.  The examiner should acknowledge such review in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning.   

The rationale for all opinions should be provided.  

3.  If the newly acquired evidence suggests a worsening of the service-connected right foot disability, afford the Veteran a VA examination to evaluate the current severity of the disability.  The claims folder must be made available and must be reviewed by the examiner in conjunction with the examination.  The examiner should acknowledge such review in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning.   

The rationale for all opinions should be provided.  

4.  The agency of original jurisdiction should review the examination report(s) to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



